— Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered September 18, 1980, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s contentions lack merit (see People v Baskerville, 60 NY2d 374, 382-383) or were not preserved for appellate review as a matter of law. We decline to exercise our interest of justice jurisdiction in light of the overwhelming proof of guilt. Mollen, P. J., Mangano, O’Connor and Lawrence, JJ., concur.